Citation Nr: 1314701	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  05-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2008, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

In a July 2011 decision, the Board denied entitlement to service connection for residuals of a low back injury.  Thereafter, the Veteran appealed the Board's July 2011 decision to the Court.  By order dated October 2012, the Court granted a Joint Motion for Partial Remand, vacated the July 2011 Board decision as it pertains to the Veteran's claim for service connection for residuals of a low back injury, and remanded the case for compliance with terms of the joint motion.  

In March 2013, the Veteran submitted additional evidence and waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2012).  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the October 2012 Joint Motion for Partial Remand, and upon preliminary review of the record with respect to the Veteran's claim, further development is required prior to final appellate review.  

The Veteran asserts that his residuals of a low back injury are related to his active military service.  At an April 2010 VA examination, the Veteran reported injuring his back in 1977 while aboard a ship in service.  He explained that he had to carry a pressure reducer valve, which weighed 150 pounds, causing him to hurt his back.  The Veteran stated that he sought medical attention for his back pain and was placed on bed rest for several days and given aspirin.  As such, he contends that service connection is warranted for his residuals of a low back injury.  

As previously mentioned, the Court vacated the July 2011 Board decision, which denied entitlement to service connection for residuals of a low back injury, and remanded the issues to the Board for compliance with directives that were specified by the Court.  The Court found that the Board failed to provide an adequate statement of reasons or bases for its decision.  Specifically, the Court noted that while the Board dismissed the positive nexus opinion provided by Dr. Sirchia in a December 2010 private medical statement, the Board failed to acknowledge that Dr. Sirchia indicated to have been treating the Veteran since January 1995.  The Court concluded that the statement regarding the date of treatment is "insufficiently specific" as to which disorders Dr. Sirchia treated him for, and it was "incumbent upon the Board to clarify with a binary inquiry of Dr. Sirchia as to whether that treatment included treatment for a back disability."  

The Board notes that the RO/AMC requested the Veteran's treatment records from Dr. Sirchia at Riverview Medical Center in March 2004 and again in May 2009.  It appears that his complete treatment records of the Veteran were obtained, including records dated as early as November 1995.  However, based upon the Joint Motion, the Board finds that a remand is required to determine what disabilities Dr. Sirchia has been treating the Veteran for since January 1995, which in turn, requires the Board to obtain private treatment records from Dr. Sirchia from January 1995 to the present.  

As the case must be remanded for the foregoing reason, efforts should again be undertaken to obtain the Veteran's treatment records from Sun City Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records, dated from January 2005 to the present, from Dr. Frank A. Sirchia, M.D., of Family Medical Care of Riverview, P.A. in Riverview, Florida.  Actual treatment records, as opposed to summaries, should be obtained.  Dr. Sirchia should also be asked to state when he first began treating the Veteran for any low back complaints/problems.   

2.  Ask the Veteran to identify all medical care providers that treated him for his low back from December 1978 to August 2003, to include, but not limited to Sun City Hospital in 2003.  Then, make arrangements to obtain all records that the Veteran adequately identifies.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

